Exhibit 10.1

Execution Version

ATLAS PIPELINE PARTNERS, L.P.,

ATLAS PIPELINE FINANCE CORPORATION,

THE SUBSIDIARY GUARANTORS NAMED HEREIN

AND

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

FIRST SUPPLEMENTAL INDENTURE

dated as of January 29, 2015

to

the Indenture

dated as of May 10, 2013

 

 

4.75% Senior Notes due 2021



--------------------------------------------------------------------------------

THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 29, 2015, is by and among Atlas Pipeline Partners, L.P., a Delaware
limited partnership (the “Partnership”), Atlas Pipeline Finance Corporation, a
Delaware corporation (“Finance Co” and, together with the Partnership, the
“Issuers”), the Subsidiary Guarantors (as defined in the Indenture referred to
herein), and U.S. Bank National Association, as trustee (the “Trustee”).

WHEREAS, the Issuers, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered that certain Indenture dated as of May 10, 2013 (the
“Indenture”), providing for the issuance of the Issuers’ 4.75% Senior Notes due
2021 (the “Notes”) from time to time in an unlimited aggregate principal amount;

WHEREAS, $400,000,000 in aggregate principal amount of Notes is currently
outstanding;

WHEREAS, Section 9.02 of the Indenture provides that, with the consent of the
Holders of a majority in aggregate principal amount of the then outstanding
Notes, the Issuers, the Subsidiary Guarantors and the Trustee may enter into an
indenture supplemental to the Indenture for the purpose of amending or
supplementing the Indenture or the Notes (subject to certain exceptions);

WHEREAS, the execution and delivery of this Supplemental Indenture have been
authorized by the Board of Directors of the General Partner of the Partnership
and the respective Boards of Directors of Finance Corp. and the Subsidiary
Guarantors;

WHEREAS, the Issuers have requested the Trustee to join with them and the
Subsidiary Guarantors in entering into this Supplemental Indenture for the
purpose of amending the Indenture and the Notes in certain respects as permitted
by Section 9.02 of the Indenture;

WHEREAS, Targa Resources Partners LP, a Delaware limited partnership (“Targa”),
has been soliciting consents on behalf of the Issuers to the amendments to the
Indenture to be effected by this Supplemental Indenture upon the terms and
subject to the conditions set forth in Targa’s Offer to Purchase and Consent
Solicitation Statement dated January 15, 2015 and the related Consent and Letter
of Transmittal (which together, including any amendments, modifications or
supplements thereto, constitute the “Tender Offer”);

WHEREAS, (1) the consent of the Holders of a majority in principal amount of the
outstanding Notes to such amendments have been received, all as certified by an
Officers’ Certificate delivered to the Trustee simultaneously with the execution
and delivery of this Supplemental Indenture, (2) the Issuers have delivered to
the Trustee simultaneously with the execution and delivery of this Supplemental
Indenture an Opinion of Counsel relating to this Supplemental Indenture as
contemplated by Section 10.06 of the Indenture and (3) the Issuers and the
Subsidiary Guarantors have satisfied all other conditions required under Article
9 of the Indenture to enable the Issuers, the Subsidiary Guarantors and the
Trustee to enter into this Supplemental Indenture.

NOW, THEREFORE, in consideration of the above premises, each party hereby
agrees, for the benefit of the others and for the equal and ratable benefit of
the Holders of the Notes, as follows:

ARTICLE I

AMENDMENTS TO INDENTURE AND NOTES

Section 1.1 Amendments to Articles 3, 4, 5 and 6 of the Indenture. The Indenture
is hereby amended by deleting the following Sections, paragraphs or clauses of
the Indenture and all references and definitions related thereto in their
entirety:

 

  •   Section 3.09 (Offer to Purchase by Application of Net Proceeds)

 

  •   Section 4.03 (Compliance Certificate)

 

2



--------------------------------------------------------------------------------

  •   Section 4.04 (Taxes)

 

  •   Section 4.05 (Stay, Extension and Usury Laws)

 

  •   Section 4.06 (Change of Control)

 

  •   Section 4.07 (Asset Sales)

 

  •   Section 4.08 (Restricted Payments)

 

  •   Section 4.09 (Incurrence of Indebtedness and Issuance of Disqualified
Equity)

 

  •   Section 4.10 (Liens)

 

  •   Section 4.11 (Dividend and Other Payment Restrictions Affecting
Subsidiaries)

 

  •   Section 4.12 (Transactions with Affiliates)

 

  •   Section 4.13 (Additional Subsidiary Guarantees)

 

  •   Section 4.14 (Designation of Restricted and Unrestricted Subsidiaries)

 

  •   Section 4.15 (Business Activities)

 

  •   Section 4.16 (Sale and Lease-back Transactions)

 

  •   Section 4.17 (Payments for Consent)

 

  •   Section 4.18 (Reports)

 

  •   Section 4.19 (Layering Indebtedness)

 

  •   Sections 5.01(a)(iii)-(iv) and 5.01(b)(iv) (Merger, Consolidation, or Sale
of Assets)

 

  •   Section 6.01(c), (e) and (f) (Events of Default)

For the avoidance of doubt, any obligation imposed upon the Issuers and the
Subsidiary Guarantors by the Trust Indenture Act of 1939, as amended, shall not
be affected by the preceding provisions of this Section 1.1.

Section 1.2 Amendments to Notes. The Notes are hereby amended to delete all
provisions inconsistent with the amendments to the Indenture effected by this
Supplemental Indenture.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 Defined Terms. For all purposes of this Supplemental Indenture,
except as otherwise defined or unless the context otherwise requires, terms used
in capitalized form in this Supplemental Indenture and defined in the Indenture
have the meanings specified in the Indenture.

Section 2.2 Indenture. Except as amended hereby, the Indenture and the Notes are
in all respects ratified and confirmed and all the terms shall remain in full
force and effect. This Supplemental Indenture shall form a part of the Indenture
for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered under the Indenture shall be bound hereby and all
terms and conditions of both shall be read together as though they constitute a
single instrument, except that in the case of conflict the provisions of this
Supplemental Indenture shall control. This Supplemental Indenture relates solely
to the Notes and shall not apply to any other series of Securities that may be
outstanding under the Original Indenture as amended and supplemented.

 

3



--------------------------------------------------------------------------------

Section 2.3 Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 2.4 Successors. All agreements of the Issuers and the Subsidiary
Guarantors in this Supplemental Indenture and the Notes shall bind their
respective successors. All agreements of the Trustee in this Supplemental
Indenture shall bind its successors.

Section 2.5 Duplicate Originals. All parties may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together shall represent the same agreement. It is the express intent of
the parties to be bound by the exchange of signatures on this Supplemental
Indenture via telecopy or other form of electronic transmission.

Section 2.6 Severability. In case any one or more of the provisions in this
Supplemental Indenture or in the Notes shall be held invalid, illegal or
unenforceable, in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions shall not in any way be affected or impaired thereby, it being
intended that all of the provisions hereof shall be enforceable to the fullest
extent permitted by law.

Section 2.7 Trustee Disclaimer. The Trustee accepts the amendments of the
Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but on the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, which
terms and provisions shall in like manner define and limit its liabilities and
responsibilities in the performance of the trust created by the Indenture as
hereby amended, and without limiting the generality of the foregoing, the
Trustee shall not be responsible in any manner whatsoever for or with respect to
any of the recitals or statements contained herein, all of which recitals or
statements are made solely by the Issuers and the Subsidiary Guarantors, and the
Trustee makes no representation with respect to any such matters. Additionally,
the Trustee makes no representations as to the validity or sufficiency of this
Supplemental Indenture.

Section 2.8 Effectiveness. This Supplemental Indenture shall be effective only
upon execution and delivery of this instrument by the parties hereto.
Notwithstanding the foregoing sentence or anything else herein to the contrary,
the amendments to the Indenture and the Notes effected by this Supplemental
Indenture shall become operative only upon the purchase by Targa, pursuant to
the Tender Offer, of a majority in principal amount of the outstanding Notes,
with the result that the amendments to the Indenture and the Notes effected by
this Supplemental Indenture shall be deemed to be revoked retroactive to the
date hereof if such purchase shall not occur. The Partnership shall notify the
Trustee promptly after the occurrence of such purchase or promptly after the
Partnership shall determine that such purchase will not occur.

Section 2.9 Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

ATLAS PIPELINE PARTNERS, L.P.

By: Atlas Pipeline Partners GP, LLC, its General Partner By: /s/ Robert W.
Karlovich III Name: Robert W. Karlovich III Title: Chief Financial Officer

 

ATLAS PIPELINE FINANCE CORPORATION By: /s/ Robert W. Karlovich III Name: Robert
W. Karlovich III Title: Chief Financial Officer

 

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

By: Atlas Pipeline Partners GP, LLC, its General Partner By: /s/ Robert W.
Karlovich III Name: Robert W. Karlovich III Title: Chief Financial Officer



--------------------------------------------------------------------------------

ATLAS PIPELINE MID-CONTINENT HOLDINGS, LLC APL LAUREL MOUNTAIN, LLC ATLAS
PIPELINE TENNESSEE, LLC

By: Atlas Pipeline Operating Partnership, L.P., its sole member By: Atlas
Pipeline Partners GP, LLC, its General Partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer

 

ATLAS MIDKIFF, LLC ATLAS CHANEY DELL, LLC SLIDER WESTOK GATHERING, LLC NOARK
ENERGY SERVICES, L.L.C. ATLAS PIPELINE MID-CONTINENT LLC APL BARNETT, LLC APL
ARKOMA HOLDINGS, LLC APL GAS TREATING, LLC APL SOUTHTEX MIDSTREAM LLC

By: Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By: Atlas
Pipeline Operating Partnership, L.P., its sole member By: Atlas Pipeline
Partners GP, LLC, its General Partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer

 

VELMA INTRASTATE GAS TRANSMISSION COMPANY, LLC VELMA GAS PROCESSING COMPANY, LLC

By: Atlas Pipeline Mid-Continent LLC, its sole member By: Atlas Pipeline
Mid-Continent Holdings, LLC, its sole member By: Atlas Pipeline Operating
Partnership, L.P., its sole member By: Atlas Pipeline Partners GP, LLC, its
General Partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer



--------------------------------------------------------------------------------

PECOS PIPELINE LLC TESUQUE PIPELINE, LLC

By: APL Barnett, LLC, its sole member By: Atlas Pipeline Mid-Continent Holdings
LLC, its sole member By: Atlas Pipeline Operating Partnership, L.P., its sole
member By: Atlas Pipeline Partners GP, LLC, its General Partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer

 

APL ARKOMA MIDSTREAM, LLC

By: APL Arkoma Holdings, LLC By: Atlas Pipeline Mid-Continent Holdings, LLC, its
sole member By: Atlas Pipeline Operating Partnership, L.P., its sole member By:
Atlas Pipeline Partners GP, LLC, its General Partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer

 

APL SOUTHTEX PIPELINE COMPANY LLC

By: APL SouthTex Midstream LLC, its sole member By: Atlas Pipeline Mid-Continent
Holdings, LLC, its sole member By: Atlas Pipeline Operating Partnership, L.P.,
its sole member By: Atlas Pipeline Partners GP, LLC, its general partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer



--------------------------------------------------------------------------------

APL SOUTHTEX MIDSTREAM HOLDING COMPANY LP APL SOUTHTEX GAS UTILITY COMPANY LP
ATLAS SOUTHTEX MIDSTREAM COMPANY LP APL SOUTHTEX TRANSMISSION COMPANY LP APL
SOUTHTEX PROCESSING COMPANY LP

By: APL SouthTex Pipeline Company LLC, its sole general partner By: APL SouthTex
Midstream LLC, its sole member By: Atlas Pipeline Mid-Continent Holdings, LLC,
its sole member By: Atlas Pipeline Operating Partnership, L.P., its sole member
By: Atlas Pipeline Partners GP, LLC, its general partner

By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III Title: Chief
Financial Officer

 

APL ARKOMA, INC. By: /s/ Robert W. Karlovich III Name: Robert W. Karlovich III
Title: Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Shazia Flores Name: Shazia
Flores Title: Assistant Vice President